NO. 4-10-0445        Opinion Filed 4/18/11

                      IN THE APPELLATE COURT

                              OF ILLINOIS

                          FOURTH DISTRICT

GRACE COMMUNITY CHURCH ASSEMBLIES OF )   Appeal from
GOD,                                 )   Circuit Court of
          Plaintiff-Appellee,        )   Sangamon County
          v.                         )   No. 08MR718
THE ILLINOIS DEPARTMENT OF REVENUE   )
and BRIAN A. HAMER, Director,        )
          Defendants-Appellants,     )
          and                        )
SANGAMON COUNTY, Acting Through JOHN )   Honorable
SCHMIDT, State's Attorney,           )   Leo J. Zappa, Jr.,
          Defendant.                 )   Judge Presiding.
_________________________________________________________________

           JUSTICE POPE delivered the judgment of the court, with
opinion.
          Presiding Justice Knecht and Justice Turner concurred
in the judgment and opinion.

                                OPINION

           For the 2007 tax year, an approximately seven-acre

parcel owned by plaintiff, Grace Community Church Assemblies of

God, was reassessed from agricultural to commercial property.

Consequently, plaintiff's property-tax liability rose from $60

per year to over $15,000 per year.    Plaintiff challenged the

assessment, claiming its property was exempt from taxation as it

was used exclusively for religious purposes.    The Sangamon County

board of review agreed with plaintiff and determined the property

should be exempt.   After review of the board's decision, defen-

dants, the Illinois Department of Revenue (Department) and its

Director, Brian A. Hamer, denied the exemption.    Plaintiff

requested a formal hearing.    After a hearing before an adminis-

trative law judge (ALJ), the ALJ recommended the exemption be
denied, and her determination was accepted by the Department and

its Director.    On administrative review, the circuit court

reversed, finding the property was exempt.

            The Department and its Director appeal, arguing the

agency determination the property was not exempt should be upheld

and the circuit court's judgment reversed.    Specifically, these

defendants argue (1) plaintiff submitted insufficient evidence

its land qualified for exemption and (2) the evidence actually

submitted shows plaintiff's land is not entitled to exemption.

Plaintiff responds its land should be found exempt because either

(1) the land was actually used exclusively for religious purposes

or (2) the land was being developed toward use for religious

purposes.    As the land in question was used exclusively for

religious purposes, insofar as it was at least minimally used for

religious purposes, was not used for secular purposes, and was in

the actual process of development and adaptation for religious

use in the tax year in question, we affirm.

                            I. BACKGROUND

            Plaintiff's land in question is approximately seven

acres at the intersection of Westchester Boulevard and Chatham

Road in Springfield, Illinois.    In May 1996, plaintiff acquired

the parcel by quitclaim deed from the Illinois District Council

of the Assemblies of God.    Until tax year 2007, the parcel was

assessed as agricultural land for property-tax purposes as

approximately four of the seven acres were farmed by a nearby

farmer.   In 2005, this agricultural use ceased when plaintiff


                                 - 2 -
sold off approximately one acre of the parcel.   For tax year

2007, the parcel was reassessed as commercial property.   This

resulted in an increase in plaintiff's annual property-tax

liability from $60 to more than $15,000.    Plaintiff's budget

could not cover the increased liability.

          In May 2007, plaintiff's pastor, Danny L. Shaner, sent

a letter to taxing authorities listing plaintiff's activities on

the property in question.   The activities listed are: "Services";

"Prayer Walks"; "Youth activities: Camping, launching rockets,

observing the wildlife, various sports/games";

"Picnics/Fellowship meals"; "Kid's Day (outreach into the neigh-

borhood)"; "Work day"; "School Supplies/Free Lunch outreach"; and

"Use of property (no charge) to other nonprofit groups (Sojourn

Shelter)."   In June 2007, plaintiff applied for a religious

exemption for the property taxes sought to be collected with the

Sangamon County board of review.   Later that month, the board of

review recommended the exemption be granted.

          After the board of review made its recommendation, as a

matter of course, the Department inquired into plaintiff's use of

the land in question.   Specifically, the Department requested

plaintiff (1) submit a list of all activities that took place on

the property after January 1, 2007, (2) describe where the

property was located in relation to the church, and (3) indicate

whether the property was "the location for the new church in the

floor plans submitted with the application."   In September 2007,

plaintiff responded to the Department's inquiry.   In response to


                               - 3 -
the Department's first request, plaintiff stated "[t]here is only

a small shed for maintenance equipment on the property" and

listed 12 specific dates between January and September 2007 on

which the property was used other than for storage.   According to

plaintiff, the property was used for eight prayer walks with

participation by Pastor Shaner and, variously, plaintiff's

"leadership," the "Capitol section leadership," and plaintiff's

congregation.   The property was also used for three "leadership

meeting[s]," a "sectional meeting," three "property development

meeting[s]," and a "leadership and maintenance training."     In

response to the Department's second request, plaintiff stated it

was "presently" meeting for church services at the Illinois

Retired Teacher's Association building on North Walnut Street.

In response to the Department's third request, plaintiff stated

the property in question was intended to be the site of the new

church.   Specifically, plaintiff responded, "We would like

construction to begin as soon as possible, sometime late in 2008

is our best hope.   We cannot begin until the tax issue is re-

solved and won't begin until we can build debt free."   In October

2007, the Department denied the exemption, finding "[t]he prop-

erty is not in exempt use."

          In December 2007, plaintiff requested a formal hearing

with the Department on the exemption.   In May 2008, the parties

appeared at a hearing before an ALJ.    On the Department's motion,

the ALJ admitted a group of documents containing plaintiff's

request for a formal hearing, the Department's denial of plain-


                               - 4 -
tiff's application for exemption, the board of review application

and recommendation, the quitclaim deed by which plaintiff ac-

quired the property, an "Affidavit of Purpose of Plat," an

"Affidavit of Use" (plaintiff's response to the Department's

request for further information), plaintiff's constitution and

bylaws, a 2006 notification from the Department of plaintiff's

exemption from sales and use taxes, Pastor Shaner's May 2007

letter listing uses of the property, and a photograph of the

property.

            In relevant part, plaintiff's constitution states

plaintiff's purpose is "[t]o conduct, in a Scriptural manner, the

work of world-wide evangelism and discipleship in obedience to

the command of the Lord Jesus."    Under its constitution, plain-

tiff may "own, hold in trust, use, sell[,] convey, mortgage,

lease or otherwise dispose of any real estate or chattels as may

be necessary for the furtherance of its purposes."      The constitu-

tion further sets forth procedural prerequisites to plaintiff's

mortgaging real property.

            Plaintiff's case at the hearing consisted relevantly of

Pastor Shaner's testimony and a copy of blueprints for a new

church facility, dated March 2000.      Pastor Shaner testified he

had worked as plaintiff's pastor since 1991.      Until plaintiff

acquired sole ownership of the property in 1996 by quitclaim

deed, it was held jointly by plaintiff and the Illinois District

Council of the Assemblies of God.    The land at the intersection

of Westchester Boulevard and Chatham Road was initially acquired


                                - 5 -
by the district council for no "purpose other than to construct a

church at that corner."    When Pastor Shaner began working for

plaintiff, plaintiff had in place a three-phase, $3 million

building plan for constructing a new church facility on the land

in question.     After plaintiff acquired sole ownership of the

land, plaintiff scaled back its $3 million development plan to "a

lot less than $3 million."    Plaintiff maintained a "building fund

that the people contribute to on a regular basis" but did not

raise funds specifically for developing the new church facility

for theological reasons.    Plaintiff preferred, if possible, to

build its new facilities without incurring any debt.    Pastor

Shaner testified, "It's not that we can't [borrow money for that

purpose], but we don't want to make a payment where money can be

better used somewhere else."    There was no testimony to establish

how much money had accumulated in the building fund.

            Eventually, plaintiff engaged an architect to develop

plans for the new church facility, which were drafted in March

2000.   However, after a tornado struck plaintiff's land in 2006,

plaintiff discovered these plans were obsolete and required

revision.    Pastor Shaner stated whether the architectural changes

would be pursued depended on the exemption status of plaintiff's

land.   Until plaintiff could be certain of the land's status, the

reassessment had "ground [development plans] to a halt."    Plain-

tiff was "not prepared to be investing more finances into updat-

ing the blueprints" until its tax liability was determined.

            The only improvement ever actually built on the land


                                - 6 -
was a shed used to store plaintiff's tractor, supplies, and

records.    Occasionally, church leadership met and Pastor Shaner

did "some counseling" in the shed.      This counseling was "some-

times [of] a religious nature."    The shed was destroyed by the

2006 tornado, and "about everything" stored in the shed except

the tractor was lost.    The shed was rebuilt within days of the

tornado.

            In 2005, plaintiff sold approximately one acre of its

land to Sojourn Shelter and Services, Inc. (Sojourn), a non-

profit women's shelter for abused women and children.      As a

condition of the sale and of annexing plaintiff's land to the

City of Springfield, plaintiff was required to construct a new

sewer line.    The construction of the sewer line cost between

$18,000 and $20,000.    In connection with the land sale and

annexation, plaintiff incurred approximately $3,000 or $3,500 in

legal fees.    Thereafter the ground was not farmed and the assess-

ment was changed from "agricultural" property to "commercial"

property.

            Pastor Shaner testified to various uses of the prop-

erty.   The property was used for some services and prayer walks,

"free school supplies distributions with free lunch" for neigh-

boring children, fund-raisers conducted by and for the benefit of

Sojourn, and "boy youth groups *** that shoot rockets and set up

camps and such as that."    Aside from "the Sojourn activities,"

these were "activities of the church."      Pastor Shaner also

testified to the "incidental" use of the land by people who


                                - 7 -
"would stop out and, you know, meet and maybe have a lunch or

talk and pray."   The property was never leased or used for profit

or with a view to profit.

            In September 2008, the ALJ issued a written recommenda-

tion that the Department deny plaintiff's religious exemption for

2007.   The ALJ noted plaintiff could demonstrate entitlement to

the exemption by showing it actually either used or adapted and

developed the property for an exempt purpose.   The ALJ concluded

plaintiff failed to demonstrate its entitlement to the exemption

by clear and convincing evidence because it "did not substantiate

its oral evidence."   "Although documents are not necessary to

verify every single activity that took place" on the land in

question, the ALJ stated, "some substantiation is necessary to

verify that the property was used primarily for religious pur-

poses and not used with a view to profit."   The ALJ noted some

documentary evidence such as the pastor's calendar, church

newsletters, bulletins, minutes of meetings, or photographs is

necessary to verify the property was primarily used for religious

purposes.   Accordingly, the ALJ recommended upholding the Depart-

ment's denial of the exemption.   In September 2008, the Depart-

ment accepted the ALJ's recommendation to deny the exemption and,

in November 2008, the Department adopted the ALJ's recommendation

to deny plaintiff's October 2008 request for rehearing.

            In December 2008, plaintiff filed a complaint against

the Department and Sangamon County, acting through its State's

Attorney, John Schmidt, for administrative review in the circuit


                                - 8 -
court.   In May 2010, the circuit court reversed the Department's

decision, ordering it to grant plaintiff the requested exemption.

Reaching the conclusion that the Department had erred, the court

noted, "The unrebutted record establishes that the only use of

the property in 2007 was for exempt use only.    The Plaintiff

owner has made efforts at development although some time has

passed between stages of adaptation."

          This appeal followed.

                           II. ANALYSIS

          On appeal, defendants, the Department and its Director,

argue the agency decision to deny the exemption should be upheld.

They contend the ALJ did not err in concluding plaintiff failed

to meet its burden of demonstrating its entitlement to the

exemption by clear and convincing evidence.    Further, they

contend the evidence shows plaintiff is not entitled to the

exemption.   In response, plaintiff maintains its only use of the

land was for exempt purposes and, alternatively, the land was

being adapted and developed for exempt purposes.    We agree with

plaintiff and affirm the circuit court's judgment.

                       A. Standard of Review

          On appeal, we review the Department's decision, not the

circuit court's.   See Cinkus v. Village of Stickney Municipal

Officers Electoral Board, 228 Ill. 2d 200, 212, 886 N.E.2d 1011,

1019 (2008).   The scope of judicial review of administrative

decisions "extend[s] to all questions of law and fact presented

by the entire record before the court."   735 ILCS 5/3-110 (West


                               - 9 -
2008).   A court may encounter three types of questions on admin-

istrative review of an agency decision: questions of fact,

questions of law, and mixed questions of law and fact.      Cinkus,

228 Ill. 2d at 210, 886 N.E.2d at 1018.      Because an administra-

tive agency's findings of fact are presumed true, "a reviewing

court is limited to ascertaining whether such findings of fact

are against the manifest weight of the evidence."      Id.; see also

735 ILCS 5/3-110 (West 2008) ("The findings and conclusions of

the administrative agency on questions of fact shall be held to

be prima facie true and correct.").      "In contrast, an agency's

decision on a question of law is not binding on a reviewing

court," and we review such a decision de novo.      Cinkus, 200 Ill.

2d at 210, 886 N.E.2d at 1018.

          Mixed questions of law and fact "are questions in which

the historical facts are admitted or established, the rule of law

is undisputed, and the issue is *** whether the rule of law as

applied to the established facts is or is not violated."      (Inter-

nal quotation marks omitted.)    American Federation of State,

County & Municipal Employees, Council 31 v. Illinois State Labor

Relations Board, State Panel, 216 Ill. 2d 569, 577, 839 N.E.2d

479, 485 (2005).   Decisions of mixed questions of law and fact

are reversible only if they are clearly erroneous.      Cinkus, 228

Ill. 2d at 211, 886 N.E.2d at 1018.      The clearly erroneous

standard is "significantly deferential."      Provena Covenant

Medical Center v. Department of Revenue, 236 Ill. 2d 368, 387,

925 N.E.2d 1131, 1143 (2010); see also id. at 387 n.9, 925 N.E.2d


                                - 10 -
at 1143 n.9 (courts accord deference to administrative decisions

"in recognition of the fact that agencies make informed judgments

on the issues based upon their experience and expertise and serve

as an informed source for ascertaining the legislature's in-

tent").   "A decision is 'clearly erroneous' when the reviewing

court is left with the definite and firm conviction that a

mistake has been committed."   American Federation of State,

County & Municipal Employees, 216 Ill. 2d at 577-78, 839 N.E.2d

at 485.   The case before us presents a mixed question of law and

fact.

                   B. Principles of Construction

           Our construction and application of tax-exemption

statutes are governed by long-standing principles.   In general,

all real property is subject to taxation unless exempt by statute

and by the constitution.   Provena Covenant Medical Center, 236

Ill. 2d at 388, 925 N.E.2d at 1143-44; see also City of Chicago

v. Illinois Department of Revenue, 147 Ill. 2d 484, 491, 590

N.E.2d 478, 481 (1992) ("Taxation is the rule[;] tax exemption is

the exception." (Internal quotation marks omitted.)) (quoting

Rogers Park Post No. 108 v. Brenza, 8 Ill. 2d 286, 290, 134

N.E.2d 292, 295 (1956)).   Accordingly, statutes granting tax

exemptions are strictly construed in favor of taxation.   Provena

Covenant Medical Center, 236 Ill. 2d at 388, 925 N.E.2d at 1144;

accord Board of Certified Safety Professionals of the Americas,

Inc. v. Johnson, 112 Ill. 2d 542, 547, 494 N.E.2d 485, 488 (1986)

(citing Coyne Electrical School v. Paschen, 12 Ill. 2d 387, 390,


                               - 11 -
146 N.E.2d 73, 75 (1957)).

           A party claiming an exemption must demonstrate its

entitlement to the exemption by clear and convincing evidence.

Provena Covenant Medical Center, 236 Ill. 2d at 388, 925 N.E.2d

at 1144.   That is, such a party must prove the property in

question falls within the terms of both the constitutional

authorization and the exempting statute.   Id.   All questions of

fact and "debatable questions" are resolved in favor of taxation.

Id. (citing Follett's Illinois Book & Supply Store, Inc. v.

Isaacs, 27 Ill. 2d 600, 606, 190 N.E.2d 324, 327 (1963)).

"[E]very presumption is against the intention of the state to

exempt property from taxation."   Provena Convenant Medical

Center, 236 Ill. 2d at 388, 925 N.E.2d at 1144 (citing Reeser v.

Koons, 34 Ill. 2d 29, 36, 213 N.E.2d 561, 565 (1966)).

                 C. Religious Exemption, Generally

           Exemption from taxation of property used exclusively

for religious purposes is authorized by the Illinois Constitution

of 1970.   See Ill. Const. 1970, art. IX, §6 (authorizing the

General Assembly to exempt from taxation property "used exclu-

sively for agricultural and horticultural societies, and for

school, religious, cemetery and charitable purposes").   "While

the General Assembly has no authority to grant exemptions beyond

those authorized by [article IX,] section 6, [of the constitu-

tion,] it 'may place restrictions, limitations, and conditions on

[property-tax] exemptions as may be proper.'"    Provena Covenant

Medical Center, 236 Ill. 2d at 390, 925 N.E.2d at 1145 (quoting


                              - 12 -
North Shore Post No. 21 of the American Legion v. Korzen, 38 Ill.

2d 231, 233, 230 N.E.2d 833, 835 (1967)).

            Pursuant to this constitutional authority, section

15-40(a) of the Property Tax Code (Code) (35 ILCS 200/15-40(a)

(West 2008)) exempts property used for religious purposes from

taxation.    Section 15-40(a) provides, in pertinent part:

                  "(a) Property used exclusively for:

                       (1) religious purposes[] ***

                                 * * *

            qualifies for exemption as long as it is not

            used with a view to profit."   35 ILCS 200/15-

            40(a) (West 2008).

This case involves construction of "used exclusively" within the

meaning of the exemption statute.

            Initially, we note "exclusively" in the context of

religious exemptions has consistently been interpreted to mean

"primarily."    Faith Builders Church, Inc. v. Department of

Revenue, 378 Ill. App. 3d 1037, 1043, 882 N.E.2d 1256, 1262

(2008).    Accordingly, "an incidental or secondary purpose, if not

for profit, will not defeat the exemption."     Id.

            The relevant question is "whether, in actuality or

practice, the building is used primarily for a religious pur-

pose."    Provena Covenant Medical Center, 236 Ill. 2d at 409, 925

N.E.2d at 1155.    This requires considering "the facts and circum-

stances regarding how the property is actually used."        Id.   Mere

intention to use property exclusively for religious purposes is


                                 - 13 -
insufficient to entail exemption.    Id.   Further, to qualify for

exemption, it is insufficient for a taxpayer to show no use for

nonexempt purposes occurred if the taxpayer does not show actual

use for exempt purposes.    See Antioch Missionary Baptist Church

v. Rosewell, 119 Ill. App. 3d 981, 982, 457 N.E.2d 500, 501

(1983) (requiring "proof of actual use for [an exempt] purpose"

to demonstrate entitlement to a religious exemption under a

relevantly worded precursor statute (Ill. Rev. Stat. 1981, ch.

120, par. 500.2) (internal quotation marks omitted)); compare 35

ILCS 200/15-40(a) (West 2008) (beginning, "Property used exclu-

sively for" religious purposes) with Ill. Rev. Stat. 1981, ch.

120, par. 500.2 (beginning, "All property used exclusively for

religious purposes ***").    However, neither the exemption statute

nor cases interpreting it have established a minimum required

frequency of use for religious purposes.

           In general, unused property cannot qualify for an

exemption.   See, e.g., Antioch Missionary Baptist Church, 119

Ill. App. 3d at 982, 457 N.E.2d at 501 (denying religious exemp-

tion where property "was not used for any purpose but in fact was

boarded up and vacant").    However, actual use of property for

exempt purposes encompasses its adaptation and development for

exempt purposes.   That is, exemptions may be allowed "where

property is in the actual process of development and adaptation

for exempt use" even if no actual use for exempt purposes is

shown.   Weslin Properties, Inc. v. Department of Revenue, 157

Ill. App. 3d 580, 584, 510 N.E.2d 564, 567 (1987).    The relevant


                               - 14 -
question is whether the taxpayer's activities "constituted

development and adaptation for exempt use," in which case exemp-

tion is permitted, or the taxpayer "merely intended to develop

the property for such use," in which case taxation is required.

Id.

            For example, in Weslin Properties, 157 Ill. App. 3d at

586, 510 N.E.2d at 568, the Second District allowed a charitable

exemption for the site of construction of a charitable urgent-

care facility where the "plaintiff proceeded quickly through the

planning and design stages, expending large sums of money in the

process."   The court noted "the complexity of the architectural

process of designing a site for a medical campus[] and of design-

ing the buildings to be located thereon" and opined "it seem[ed]

virtually impossible to begin construction immediately upon

purchase of the land."    Id.   The court concluded the "plaintiff's

activities in [the tax year for which the exemption was claimed]

were clearly beyond mere intention to convert the property for an

exempt use, and actually constituted development and adaptation

for such use."    Id.

            Under the exception to the actual-use requirement for

adaptation and development, courts evaluate the taxpayer's

activities for reasonable diligence in light of practical consid-

erations.   See, e.g., id. (noting "it seem[ed] virtually impossi-

ble to begin construction immediately upon purchase of the land"

due to the complexity of the project).    For example, in In re

Application of County Collector, 48 Ill. App. 3d 572, 576, 581-


                                - 15 -
82, 362 N.E.2d 1335, 1338, 1342 (1977), the Cook County registrar

of titles claimed a public-use exemption for tax year 1969 for

property condemned for construction of a "massive highway pro-

ject," a leg of the Dan Ryan Expressway.   The land was condemned

in 1967 and was being used as a highway "at least as early as the

summer of 1973."    Id. at 581, 362 N.E.2d at 1342.   The First

District took notice "of the fact that the construction of a

major modern expressway, from its initial phases until comple-

tion, may require a number of years, and that in order to prop-

erly plan and carry out this construction it is necessary to

acquire the needed land some time in advance."    Id.   The court

noted, further, the condemned land's "eventual use as part of a

completed highway may necessarily depend on its simply being

available in an essentially dormant state for some period of

time."   Id.   Accordingly, the court inferred such land, although

not actually being used as a highway in 1969, "simply by virtue

of its location and public ownership [was] in a very real sense

in the actual process of development and adaptation for use by

the public."   (Internal quotation marks omitted.)    Id.   The court

found the construction of the highway and the actual use of the

land for a public purpose occurred "within a reasonable time"

after the condemnation.    Id. at 581-82, 362 N.E.2d at 1342.     "In

such a situation," the court concluded, "from the time the

condemnor acquired possession of the property until its full

development for highway purposes, that property was in the

natural and necessary course of development and adaptation for


                               - 16 -
highway use."   (Internal quotation marks omitted.)   Id. at 582,

362 N.E.2d at 1342.    Accordingly, the court allowed the requested

exemption.   Id.

                   D. Exemption of Plaintiff's Land

           The sole issue on appeal is whether plaintiff demon-

strated it was entitled to exemption for the land in question for

2007.   This is a mixed question of law and fact as it required

the Department to determine whether the facts in this case

satisfied the statutory standard of exemption.    See American

Federation of State, County & Municipal Employees, 216 Ill. 2d at

577, 839 N.E.2d at 485 (quoted above).    Accordingly, we review

the Department's decision on this issue for clear error.    We

conclude the Department clearly erred.

           Initially, the parties both assert our analysis should

focus on plaintiff's activities vis-a-vis the land in question

that occurred in 2007.    Such a limitation is advisable, particu-

larly where plaintiff never intended to claim an exemption for

religious purposes until 2007, when its annual tax liability rose

dramatically and unexpectedly from $60, which plaintiff was

willing and able to pay, to more than $15,000.    As noted above,

this change resulted from the unanticipated reclassification of

plaintiff's land from "agricultural" to "commercial" property.

Plaintiff presented evidence it intended, from the time it

acquired the land, to build a church there.    However, plaintiff

did not apply for a religious exemption until the 2007 tax year.

The plaintiff is not required to show either actual use of its


                                - 17 -
land for religious purposes or development and adaptation for

such use in years for which it chose not to claim a religious

exemption.

           As a result of this limitation on our focus, we will

not consider plaintiff's pre- or post-2007 activities.   On one

hand, this means our analysis is not affected by the circum-

stances of plaintiff's acquisition of the land, sale of a portion

thereof to Sojourn, annexation of the land to Springfield, or

extension of gas and sewer lines to the land.   Further, plain-

tiff's obtaining blueprints for its prospective church building

in 2000 is relevant to our analysis only insofar as its posses-

sion of those plans in 2007 affects the amount of work yet

required to carry out the development and adaptation of the land

for religious use as plaintiff intended in 2007.   On the other

hand, we will not hold the lapse of time between 1996, when

plaintiff acquired sole ownership of the land, and 2007, when the

intended church facility had yet to be constructed, against

plaintiff as evidence of its mere intention to establish a

religious use of the land.

           Having defined the scope of our inquiry, we note the

evidence presented in the record on appeal is remarkably scant.

For instance, there is no evidence of the amount of money in

plaintiff's building fund or the amount raised for that fund in

2007.   Nor is there evidence of plaintiff's budget for the

proposed construction.   Further, the evidence regarding plain-

tiff's activities in 2007 lacks specific potentially relevant


                              - 18 -
details, including the frequency of Pastor Shaner's religious

counseling, the attendance figures and particular subject matters

of the prayer walks and various meetings, and the discrete

accomplishments of the property-development meetings.   Neverthe-

less, sufficient evidence informs our conclusion plaintiff is

entitled to a property-tax exemption for the land in question for

the year 2007.

          In 2007, plaintiff's property was actually used primar-

ily for religious purposes.   The evidence demonstrates plaintiff

made some use of its land for religious purposes, which is

sufficient to satisfy the actual-use requirement.   Namely,

plaintiff conducted church activities on the land on at least 12

specific occasions identified by Pastor Shaner.   Further, the use

by Sojourn, which Pastor Shaner distinguished from the "activi-

ties of the church," appears to have been less frequent and,

thus, does not affect our conclusion the land was used primarily

for religious purposes for two reasons.   First, given the fellow-

ship plaintiff developed with Sojourn, Sojourn's use arguably

advanced plaintiff's religious purpose.   Second, regardless of

its religious or secular character, any such use was secondary to

plaintiff's own use for religious purposes.   Neither plaintiff

nor any other organization used plaintiff's land for profit.

          Further, plaintiff's land was in the actual process of

development and adaptation for religious use within the meaning

of that doctrine.   Under Application of County Collector, a

reasonable amount of time is allowed for development and adapta-


                              - 19 -
tion for exempt uses during which land may qualify for exemption

even if vacant and dormant.   What is reasonable is determined

with respect to the particular circumstances of each case.   In

this case, in 2007, plaintiff's plan to construct a church

facility on its land rose above a mere intention to develop.

           Plaintiff held three property-development meetings in

2007.   Although the specific substance of those meetings is not

revealed by the record, we find this activity amounts to develop-

ment and adaptation in light of plaintiff's financial situation

and in consideration of the suddenness of its perceived need to

qualify for a religious-use exemption in 2007.   While the amount

of money actually held by plaintiff for development is unknown,

plaintiff presented evidence it did not have sufficient funds to

cover its $15,000-plus property-tax liability for 2007 and it

continued, in 2007, to segregate some of the monetary donations

it received into a building fund.   From this evidence, we infer

plaintiff was financially unable at the time to undertake steps

beyond mere planning and development meetings.   Further, plain-

tiff's demand for a religious exemption was unforeseen.   Under

these circumstances, it was reasonable for plaintiff to proceed

with the initial phases of development in the manner it employed.

           Our conclusion depends on all of the specific circum-

stances of this case.   We note these circumstances may change

over time, even with respect to these same parties and this same

parcel of land.   The timing of plaintiff's activities in relation

to its application for the religious exemption is essential to


                              - 20 -
our determination its development activities were reasonable.

Further, our conclusion plaintiff is entitled to exemption for

its land does not result solely from our consideration of either

plaintiff's actual use or the steps it took toward development

and adaptation.   Rather, this conclusion is based on our consid-

eration of the totality of the circumstances.

                          III. CONCLUSION

          For the reasons stated, we affirm the circuit court's

judgment reversing the Department's decision to deny the exemp-

tion.

          Affirmed.




                              - 21 -